Citation Nr: 1422457	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-47 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel








INTRODUCTION

The appellant alleges that he had recognized Philippine guerilla service in the service of the United States Armed Forces during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decisional letter by the Manila Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking a VA benefit is a threshold requirement for entitlement to such benefit, that is the issue now before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009) provides for a one-time payment from the Filipino Veterans Equity Compensation Fund to certain Philippine veterans.  Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or Original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c).   The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997). 

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, the service department (via the National Personnel Records Center (NPRC)) certified (in January, October, and November 2010, and in October 2011) that it had no record that the appellant served as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces.

With his application for VA benefits in May 2009, the appellant identified guerilla service from December 31, 1942, to October 4, 1945, with G Co. 2d Bn. 3d Pamp. Regt. ECGLA.  Since his original application for benefits, he has provided documentation noting different dates of birth (October 29, 1929, and September 9, 1927) and different dates of service (December 31, 1942, to October 4, 1945; December 31, 1943, to October 4, 1945; and September 26, 1943, to October 4, 1945).  Additionally, the documents he submitted in support of his claim identify two different units of service: "G Co. 2d Bn. 3d Pamp. Regt. ECLGA" and "A Co. 2 Bn. 1 Regt. Pamp. ECLGA."  These variations have not been included in a single service department certification request.  Finally, in a September 1989 affidavit, Virgillo M. Adriano has been identified as his commanding officer, and such information has not been included in any service department certification request.

The Board notes that the appellant's name was incorrectly listed as Paule M. Solomon (instead of Solomon M. Paule) in a June 17, 2010 certification request, and in the subsequent October 14, 2010, certification.

As outlined above, the appellant's service records have identified several possible entrance dates.  The Board notes that the RO used specific entrance and separation dates when requesting service department certification, instead of identifying a general time period during which the appellant may have served.  Such language limits the NPRC's ability to search for records by using a general timeframe.

Under well-established caselaw (discussed above) VA is required to seek recertification of the appellant's alleged service based on all of the information he has provided.  Hence, corrective action to obtain recertification of service based on such information is necessary.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.").

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II (using the appellant's correct name (Solomon Manabat Paule), all potential dates of birth (October 29, 1929, and September 9, 1927), all potential service dates (December 31, 1942, to October 4, 1945; December 31, 1943, to October 4, 1945; and September 26, 1943, to October 4, 1945) or a general date range (December 1942 through October 1945), and all units of service identified ("G Co. 2d Bn. 3d Pamp. Regt. ECLGA" and "A Co. 2 Bn. 1 Regt. Pamp. ECLGA")).  In connection with this request, the AOJ should provide the service department copies of all relevant records in the record. 

2.  The AOJ must ensure that the development sought is completed in full, i.e., that there is re-certification of service that encompasses all additional information provided by the appellant.  Then the AOJ should readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

